Exhibit 10.1

 

GENON ENERGY, INC.
2010 OMNIBUS INCENTIVE PLAN

 

DIRECTORS’ COMPENSATION PROGRAM

 

2012 RESTRICTED STOCK UNIT AWARD AGREEMENT

 

To:                             [Director]:

 

As a non-employee member of the GenOn Energy, Inc. (the “Company”) Board of
Directors, you are receiving this grant of Restricted Stock Units (“Restricted
Stock Units”) pursuant to the GenOn Energy, Inc. 2010 Omnibus Incentive Plan
(the “Plan”).  This Award Agreement (“Agreement”) and the Plan together govern
your rights and set forth all of the conditions and limitations affecting such
rights.

 

Terms used in this Agreement that are defined in the Plan will have the meanings
ascribed to them in the Plan.  If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms will supersede and
replace the conflicting terms of this Agreement.

 

1.                                      Terms.  Pursuant to the terms and
conditions of the Plan and this Agreement, you have been granted Restricted
Stock Units as outlined below:

 

Grant
Date:                                                                                                                                                                                                                                                                            
May 9, 2012

 

Number of Restricted Stock Units:

 

2.                                      Vesting.  The Restricted Stock Units
vest on the Grant Date (the “Vesting Date”) with settlement governed by the
provisions set forth in Section 4 below.

 

3.                                      Book Entry Account.  Within a reasonable
time after the date of this Agreement, the Company shall instruct its transfer
agent or stock plan administrator to establish a book entry account representing
the Restricted Stock Units in your name effective as of the Grant Date, provided
that the Company shall retain control of such account until the Restricted Stock
Units have become vested in accordance with this Agreement and shares of Common
Stock have been issued or cash paid in settlement of the Restricted Stock Units.

 

4.                                      Distribution of Restricted Stock Units.

 

(a)                               Distribution.  Unless otherwise provided in
subsections (b) and (c) below, you shall receive one share of Common Stock in
satisfaction of each vested Restricted Stock Unit credited to your account,
which shall be registered in your name and transferable by you within 90 days
after the date your service as a Company director ends.

 

(b)                               Deferred Distribution.  Subsection
(a) notwithstanding, prior to or as of December 31st of the calendar year ending
prior to the calendar year during which

 

1

--------------------------------------------------------------------------------


 

your services commence for which this Award is granted, you may irrevocably
elect to have all or a portion of the Restricted Stock Units subject to this
Agreement:

 

(i)                                        paid in five (5) substantially equal
annual installments commencing in the calendar year immediately following the
calendar year during which you terminate service as a member of the Board,
commencing as soon as practicable after June 30 but no later than December 28,
with the remaining installments made in each of the four subsequent calendar
years; or

 

(ii)                                     paid in a lump sum in any one of the
first through fifth calendar years following the calendar year during which you
terminate service as a member of the Board, commencing as soon as practicable
after June 30 but no later than December 28.

 

(c)                                Cash Election.  Prior to the end of the
calendar year prior to the calendar year in which the Restricted Stock Units are
granted, regardless of whether the Award is paid in a lump sum or installments,
you may elect (on the form prescribed by the Company) that the Company pay you
up to 33% of the Fair Market Value of the Restricted Stock Units in cash to be
settled at the same time as the stock-settled units.

 

5.                                      Stockholder Rights; Dividend
Equivalents.  The Restricted Stock Units do not confer on you any rights of a
stockholder of the Company unless and until shares of Common Stock are in fact
issued to you in connection with the vested Restricted Stock Units.  However, if
and when cash dividends or other cash distributions are paid or distributed with
respect to the Common Stock while the Restricted Stock Units are outstanding,
the dollar amount of such dividends or distributions with respect to the number
of shares of Common Stock then underlying the Restricted Stock Units shall be
reflected in your account.  Any such cash dividends or other cash distributions
shall vest and be paid in cash if and at such times the underlying Restricted
Stock Units are paid.

 

6.                                      Transferability.  No rights granted
under this Agreement can be assigned or transferred, whether voluntarily or
involuntarily, by operation of law or otherwise, except by will or the laws of
descent and distribution.  In the event of any transfer or assignment of rights
granted under this Agreement in accordance with this Section 6, the person or
persons, if any, to whom such rights are transferred by will or by the laws of
descent and distribution shall be treated after your death the same as you under
this Agreement.  Any attempted transfer or assignment of rights under this
Agreement prohibited under this Section 6 shall be null and void.

 

7.                                      Change in Control.  Upon a Change in
Control, you will receive one share of the Company’s Common Stock in
satisfaction of each vested Restricted Stock Unit credited to your account or,
to the extent you elected to receive up to one-third of your Restricted Stock
Units in cash, a cash payment equal to the Fair Market Value (as defined in the
Plan) of the cash-settled Restricted Stock Units.

 

2

--------------------------------------------------------------------------------


 

8.                                      Code Section 409A.  The Restricted Stock
Units granted under this Agreement are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions of this Agreement, if any, shall be
construed and interpreted in a manner consistent with such intent.  Accordingly,
(i) no adjustment to the Award pursuant to Section 15 of the Plan and (ii) no
substitutions of the benefits under this Agreement, in each case, shall be made
in a manner that results in noncompliance with the requirements of Section 409A
of the Code, to the extent applicable.

 

9.                                      Notice.  Any written notice required or
permitted by this Agreement shall be mailed, certified mail (return receipt
requested) or hand-delivered.  Notice to the Company shall be addressed to the
Company’s General Counsel at 1000 Main St., Houston, TX 77002.  Notice to you
shall be addressed to you at your most recent home address on record with the
Company.  Notices are effective upon receipt.

 

10.                               Requirements of Law.  The granting of
Restricted Stock Units and the issuance of shares of Common Stock under the Plan
will be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

11.                               Miscellaneous.

 

(a)                                 Severability.  If any term, provision,
covenant or restriction contained in this Agreement is held by a court or a
federal regulatory agency of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect,
and shall in no way be affected, impaired or invalidated.

 

(b)           Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.

 

12.                               Acceptance of Award.  You are deemed to accept
this Award and to agree that it is subject to the terms and conditions set forth
in this Agreement and the Plan unless you provide the Company written
notification not later than 60 days after the Grant Date of your rejection of
this Award (in which case your Award will be forfeited and you shall have no
further right or interest therein as of the Grant Date).

 

 

 

GENON ENERGY, INC.

 

 

 

 

 

/s/ Edward R. Muller

 

Edward R. Muller

 

Chairman and Chief Executive Officer

 

3

--------------------------------------------------------------------------------